       Case 1-20-01049-cec             Doc 1      Filed 05/11/20    Entered 05/11/20 14:13:31




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
In re:                                                             Chapter 11

PEARL 53 LLC,                                                      Case No. 20–41911–CEC

                                             Debtor.
-------------------------------------------------------------x
PEARL 53 LLC,                                                      Adversary Proceeding No.
                                                                   20–______ –CEC
                                            Plaintiff,

                 – against –

177 WATER LP,

                                             Defendant.
-------------------------------------------------------------x

                                       ADVERSARY COMPLAINT

        The Debtor/Plaintiff herein, PEARL 53 LLC (the “Debtor”), by its attorneys, Goldberg

Weprin Finkel Goldstein LLP, as and for its Complaint against the defendant, 177 WATER LP

(the “Seller”), alleges as follows:

                                     PRELIMINARY STATEMENT

        1.       The Debtor, which sought Chapter 11 relief in the midst of the Covid-19 crisis, is

bringing this Adversary Proceeding to obtain a determination invalidating Seller’s wrongful

efforts to terminate the Debtor’s rights under a certain Contract of Sale, dated December 27,

2017, as amended (the “Sale Contract”). The Sale Contract relates to the Debtor’s intended

acquisition of a residential building at 53 Pearl Street, Brooklyn, New York (the “Building”).

        2.       Of critical importance to the Debtor, the Sale Contract was signed with a view of

acquiring the Building for redevelopment purposes, vacant of all tenants. Accordingly, the Sale

Contract contains a number of representations requiring the Seller to lawfully terminate all
      Case 1-20-01049-cec         Doc 1     Filed 05/11/20      Entered 05/11/20 14:13:31




existing residential leases and deliver the Building to the Debtor at closing, free of any person

with rights of possession, use, or occupancy or any other rights with respect to the Building.

       3.      Fundamentally, the transaction centered upon the Seller’s express representations

that at the time of closing all residential units were lawfully vacated in compliance with the New

York City Loft Law (“Loft Law”) and Interim Multiple Dwellings (“IMD”) rules and

regulations.

       4.      In reality, the Seller took several questionable steps in vacating the tenants. As a

result, many former tenants retain potential claims against the Building due to the Seller’s non-

compliance with Loft Law and IMD requirements.

       5.      The Seller’s inability to establish full compliance with the Loft Law and IMD

requirements not only diminishes the Sale Contract’s overall value, but constitutes a material

breach thereof. Thus, any effort by the Seller to terminate the Sale Contract is a nullity.

       6.      The Debtor commenced this Chapter 11 case to preserve all of its rights and

remedies against the Seller for breach of the Sale Contract. The Debtor has now coupled the

Chapter 11 filing with commencement of this Adversary Proceeding seeking, inter alia, (i) a

Declaratory Judgment finding and declaring that the Seller has no valid grounds to terminate the

Sale Contract and (ii) recognizing Seller’s breach of the Sale Contract and Debtor’s right to

obtain reimbursement of the contract deposit and other damages or specific performance with an

abatement in the purchase price based upon the Second Amendment defined below.

                                 JURISDICTION AND VENUE

       7.      This Court has the requisite constitutional authority to enter a judgment by virtue

of 28 U.S.C. §§ 157 (a) and (b), 1334 (a) and (b). Alternatively, the Debtor confirms its consent




                                                  2
      Case 1-20-01049-cec          Doc 1     Filed 05/11/20     Entered 05/11/20 14:13:31




to entry of a final order or judgment by the Bankruptcy Court if it is determined that the

Bankruptcy Court cannot enter final orders or judgements consistent with the U.S. Constitution.

       8.        This adversary proceeding constitutes a “core” proceeding within the meaning of

28 U.S.C. 157(b)(2)(A), (B), (E), (M), (N) and (O) in that the Complaint seeks a declaration of

property rights belonging to the Debtor’s estate for purposes of Section 541 of the Bankruptcy

Code; affects the administration of the Debtor’s estate; relates to allowance or disallowances of

potential claims in bankruptcy; and otherwise involves the potential acquisition of real property

by the Debtor.

       9.        Venue is proper in this District pursuant to 28 U.S.C. § 1409(a) as the situs of the

Property.

                                           THE PARTIES

       10.       On April 28, 2020, the Debtor filed a voluntary petition with this Court under

Chapter 11 of the Bankruptcy Code, and thereafter has continued in possession of its property as

a debtor-in-possession pursuant to 11 U.S.C. §§1107 and 1108.

       11.       Upon information and belief, the Defendant, 177 WATER LP, is a foreign limited

partnership organized under the laws of the State of Delaware, which owns the Building in

Brooklyn, New York.

                                     BACKGROUND FACTS

       12.       The underlying sale transaction has been pending for several years while the

Seller endeavored to terminate tenant leases and vacate the Building. The Sale Contract itself

dates back to late 2017 when the Debtor was organized to pursue the intended acquisition.

       13.       Under the Sale Contract, the Debtor originally agreed to purchase the Building for

a purchase price of $11,600,000, including an initial deposit of $850,000 (the “Deposit”).



                                                  3
      Case 1-20-01049-cec        Doc 1      Filed 05/11/20    Entered 05/11/20 14:13:31




       14.     During the subsequent years, the Sale Contract was amended to provide liquidity

to the Seller to effectuate tenant buy-outs. Moreover, pursuant to the amendments, the purchase

price was reduced to the current sum of $9,850,000 and the Deposit was increased to $928,000.

       15.     The property itself is comprised of a relatively older residential apartment

building in Downtown Brooklyn. The key aspect of the redevelopment project required the

Defendant to deliver the Building free of existing tenants and properly deregulated.

       16.     To this end, the Sale Contract contains a number of express representations

(collectively, the “Tenant Representations”):

               (a) Pursuant to paragraph 1(f) of the rider to the Sale Contract,
               “there will be no persons … with any right of possession, use,
               occupancy or any other right with respect to the [Building]”;

               (b) Pursuant to paragraph 1(m) of the rider to the Sale Contract,
               Seller represented that “as of the closing, there will not be any
               persons or entities entitled to assert any right to use, occupancy or
               possession (sic) based upon the fact the premises are subject to
               IMD or are subject to any loft board control or jurisdiction, rent
               stabilization, rent control or other rent regulation”; and

               (c) Paragraph 2(h) of the rider to the Sale Contract states that all
               units “have been legally permanently vacated.”

       17.     These provisions lie at the heart of this adversary proceeding since the Seller has

not abided by the Tenant Representations.

    DEFICIENCIES REGARDING SELLER’S DEREGULATION OF THE BUILDING

       18.     In entering into the Sale Contract, the Seller was well aware that the Debtor

intended to redevelop the Building as either a residential apartment building or a residential

condominium. To accomplish this, the Building had to be delivered vacant.




                                                4
      Case 1-20-01049-cec         Doc 1     Filed 05/11/20      Entered 05/11/20 14:13:31




       19.     Following execution of the Sale Contract, Debtor made a number of concessions

to help facilitate the Seller’s ability to terminate leases and deliver the Building vacant, including

the Debtor’s agreement under the first amendment to release the Deposit.

       20.     Additionally, under the second amendment, the Debtor paid certain debt service

obligations for the Building.

       21.     The Debtor agreed to these concessions in reliance on the continuing validity of

the Seller’s representations regarding strict compliance with the Loft Law and IMD regulations.

       22.     In the period leading-up to a scheduled closing in March 2020, the Debtor’s

consultant reviewed all of the Seller’s Loft Law filings and concluded that there were a number

of deficiencies concerning the manner in which various apartment units were vacated

(collectively, the “Loft Law Irregularities”).

       23.     While the Loft Law Irregularities involve technical aspects of the Loft Law and

IMD regulations, they nevertheless pose significant potential liability and vitiate the Seller’s

representations regarding the tenants and leases as highlighted below:

 Apartment #                                          Deficiencies

     4R / 5R       These units were not registered with IMD even though they may have been
                   used for residential purposes during prior window periods (i.e., 4/1/1980 –
                   12/1/1981; 1/1/2008 – 12/31/2008; and 1/1/2015 – 12/31/2016). The Seller
                   has provided no proof that these units were used only for commercial
                   purposes during these window periods. Under current amendments, there is
                   no longer any deadline or statute of limitations relating to coverage related
                   claims by former tenants. Thus potential claims exist regarding prior
                   residential use which can only be remedied by presenting clear proof that the
                   units were always used for commercial purposes with appropriates lists of all
                   prior tenants since January 1, 2008.
       4F          The unit has an agreement whereby the prior tenants withdrew their coverage
                   application in part because of receiving $90,000 from Seller. In the process, it
                   was represented to the prior tenants and the Loft Board that the unit already
                   had a buyout of rights and fixtures from an earlier tenant. The purported
                   agreement with the earlier tenant is not filed with the Loft Board. The current
                   agreement with the prior tenants was not filed with the Loft Board, just the

                                                  5
       Case 1-20-01049-cec        Doc 1    Filed 05/11/20     Entered 05/11/20 14:13:31




                    withdrawal of their application. Without a copy of the buyout agreement from
                    the earlier tenant, anyone can file another application for coverage.
        3R          The unit has buyout consideration that appears to be low and can be perceived
                    by the Loft Board as not constituting a bona fide transaction sufficient to
                    qualify for deregulation.
        3F          The surrender agreement for this unit was not signed the tenant, Ben
                    Gilmartin, and only was signed by Todd Horowitz and Annbritt Newey. The
                    unit has buyout consideration that also appears very low and can be perceived
                    by the Loft Board as not constituting a bona fide transaction sufficient to
                    qualify for deregulation.
        2R          The buyout with respect to this unit requires additional scrutiny due to the
                    absence of a copy of the lease from the prior tenant and a rent ledger showing
                    all prior rental payments.
        2F          The unit was not registered as an IMD and the surrender agreement was not
                    filed with the Loft Board. Additionally, the surrender agreement itself was
                    only signed by the owner. The unit, likewise, has buyout consideration that
                    appears very low and can be perceived by the Loft Board as not constituting a
                    bona fide transaction eligible for deregulation.

                                 FIRST CLAIM FOR RELIEF
                                    (Declaratory Judgment)

        24.     The Debtor repeats the allegations in paragraphs “1” through “23” as though more

fully set forth herein.

        25.     Following the second amendment, the Debtor made known its growing concern

regarding the Seller’s compliance with the Loft Law and IMD regulations.

        26.     The Debtor informed the Seller of the Loft Law Irregularities. The Seller ignored

the Loft Law Irregularities and took no effort to remedy the same.

        27.     Instead, Seller attempted to terminate the Debtor’s rights with respect to the Sale

Contract pursuant to letter dated March 10, 2020.

        28.     On March 25, 2020, the Debtor rejected any effort by the Seller to declare the

Sale Contract terminated and instead declared the Seller in breach thereof, pointing to multiple

violations of the Tenant Representations and other deficiencies.




                                                 6
       Case 1-20-01049-cec        Doc 1     Filed 05/11/20     Entered 05/11/20 14:13:31




        29.     In view of these divergent positions, there is a justiciable dispute and controversy

as to whether the Sale Contract remains in effect, as well as whether the Seller is guilty of a

breach thereof based upon violations of the Tenant Representations and other deficiencies cited

in the Debtor’s March 25, 2020 rejection letter.

        30.     In view of the foregoing, the Debtor is entitled to a declaratory judgment finding,

among other things, that (i) Seller did not have a valid basis to terminate the Sale Contract; and

(ii) that the Seller (not the Debtor) breached and violated the Sale Contract, negating the March

10, 2020 termination letter.

                                 SECOND CLAIM FOR RELIEF
                                     (Breach of Contract)

        31.     Debtor repeats the allegations in paragraphs “1” through “30” as though more

fully set forth herein.

        32.     That at all times relevant hereto, the Sale Contract remains a valid, binding and

enforceable agreement against the Seller.

        33.     Therefore, by reasons of its failure to remediate the Loft Law Irregularities, the

Seller breached the Tenant Representations set forth in the Sale Contract.

        34.     Pursuant to paragraph 29(b)(i) of the Sale Contract, upon the Seller’s default one

of the Debtor’s remedies is to obtain reimbursement of the Deposit together with accrued interest

plus all related damages.

        35.     In view of the foregoing, the Debtor is entitled to a judgment against Seller in the

total amount of $1,583,330.34 together with accrued interest, representing (i) return of the

Deposit of $928,000; (ii) all architect, consultant, contractor and attorneys’ fees paid in

connection with the anticipated acquisition of the Building; and (iii) reimbursement of all

carrying costs paid to Seller.

                                                   7
       Case 1-20-01049-cec         Doc 1    Filed 05/11/20    Entered 05/11/20 14:13:31




                                  THIRD CLAIM FOR RELIEF
                       (Specific Performance with Abatement of the Purchase
                        Price Based Upon Recession of Second Amendment)

        36.       Debtor repeats the allegations in paragraphs “1” through “35” as though more

fully set forth herein.

        37.       That in or about October 31, 2019, the Debtor was induced to enter into the

Second Amendment to Contract of Sale (the “Second Amendment”) based upon the Seller’s

reaffirmation that it had and will continue to comply with all the Tenant Representations and was

on track to deliver the Building properly vacated and lawfully deregulated.

        38.       That in reliance on these continuing representations, the Debtor increased the

Deposit and provided other financial accommodations to the Seller.

        39.       That the Tenant Representations have proven false in view of the Loft Law

Irregularities.

        40.       Indeed, the Seller’s continuing representations that the Building was lawfully

deregulated pursuant to Loft Law and IMD regulations are false and were knowingly false when

reaffirmed to induce execution of the Second Amendment.

        41.       In view of the fraudulent inducement and misrepresentations, the Second

Amendment is subject to rescission and its terms do not properly preclude the Debtor’s right to

seek specific performance of the Sale Contract in accordance with the terms of the original

agreement signed in late 2017.

        42.       Based upon the Loft Law Irregularities, the Building is subject to extensive

liability which was not within the contemplation of Debtor in entering into the Sale Contract. In

turn, even the reduced purchase price which the Debtor agreed to pay Seller for the purchase of

the Building is no longer reflective of the diminished value of the Building.



                                                 8
      Case 1-20-01049-cec         Doc 1   Filed 05/11/20     Entered 05/11/20 14:13:31




       43.     Based upon the rescission of the Second Amendment, the Debtor may seek to

compel the Seller’s performance under the Sale Contract as an alternative remedy.

       44.     In view of the foregoing, the Debtor is entitled to judgment directing Seller’s

specific performance of the Sale Contract with an abatement of the purchase price to reflect the

diminished value of the Building as a result of the Loft Law Irregularities and the resulting

potential damages and exposure.

       WHEREFORE, the Debtor demands a judgment against the Seller 177 WATER LP

consistent with the foregoing, together with such other and further relief as the Court deems just

and proper.

Dated: New York, New York
       May11, 2020

                                                    GOLDBERG WEPRIN
                                                    FINKEL GOLDSTEIN LLP
                                                    Attorneys for Debtor/Plaintiff
                                                    1501 Broadway, 22nd Floor
                                                    New York, New York 10036
                                                    (212) 221-5700

                                                    By:     /s/Kevin J. Nash, Esq.




                                                9
